petitions and the supplemental brief. The district court conducted an
                  evidentiary hearing on November 1, 2013.          See NRS 34.770(1). On
                  December 19, 2013, the district court entered a written findings of fact,
                  conclusions of law, and order denying Adkisson's petition. This appeal
                  followed. After this appeal had been submitted for decision, Adkisson filed
                  a motion to remove appointed counsel as post-conviction counsel and to
                  proceed pro se, along with a supplemental brief. This court granted that
                  motion.
                              Adkisson argued that he received ineffective assistance from
                  his trial and appellate counsel, asserting twelveS bases of error. To
                  demonstrate ineffective assistance of counsel, a petitioner must show that
                  counsel's performance was deficient and that prejudice resulted.
                  Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Warden v. Lyons,
                  100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984) (adopting the test in
                  Strickland); see also Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102,
                  1114 (1996) (applying Strickland to claims of ineffective assistance of
                  appellate counsel). We give deference to the district court's factual
                  findings but review the court's application of the law to those facts de
                  novo.   Lader   V.   Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                  Counsel is strongly presumed to have provided adequate assistance and
                  exercised reasonable professional judgment in all significant decisions.
                  Strickland, 466 U.S. at 689.
                              First, Adkisson argued that trial counsel provided ineffective
                  assistance by failing to adequately investigate prior to trial, specifically
                  asserting that counsel should have obtained expert analysis of the 911 call
                  recording and should have interviewed people living near the crime scene
                  to corroborate his self-defense theory. An attorney must reasonably

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    en
                investigate in preparing for trial or reasonably decide not to.   Strickland,
                466 U.S. at 691; Kirksey, 112 Nev. at 992, 923 P.2d at 1110. Trial counsel
                testified that he did not enlist an expert because the 911 recording
                supported the State's narrative and not the defense's self-defense theory
                and he did not want to strengthen evidence that favored the State.
                Adkisson's assertion that analyzing the recording would undermine Alan
                Kofed's testimony lacks support in the record. Regarding neighbor
                interviews, trial counsel testified that he used an investigator who
                canvassed the neighborhood, and Adkisson failed to show that neighbor
                testimony would have supported the defense theory and led to a
                reasonable probability of a different outcome. See Strickland, 466 U.S. at
                687-88.'
                            Second, Adkisson argued that trial counsel erred in failing to
                obtain gun registration sheets to impeach Kofed and Nason Schoeffler and
                in failing to obtain experts on ballistics, crime-scene investigations, and
                audio-recording analysis. Trial counsel cross-examined these witnesses at
                trial and testified at the evidentiary hearing that he consulted a medical
                expert about the fight-or-flight response and self-defense. Adkisson
                merely asserted potentially favorable evidence and failed to show that the
                gun registration sheets or additional experts would have led to a
                reasonable probability of a different outcome.   See id. at 687-89; Mortensen
                v. State, 115 Nev. 273, 285, 986 P.2d 1105, 1113 (1999).
                            Third, Adkisson argued that trial counsel should have objected
                to alleged prosecutorial misconduct when the State argued at closing that

                      'We reject Adkisson's contention that appellate counsel was
                ineffective for failing to challenge the adequacy of the investigation on
                appeal.


SUPREME COURT
       OF
     NEVADA
                                                      3
(0) 1947A   e
                the failure to test additional shell casings was a red herring and argued
                that the jury would have to believe that other witnesses were liars to
                believe Patricia Colacino's testimony. This court held on direct appeal
                that these arguments were not improper and did not affect Adkisson's
                substantial rights, especially in light of the overwhelming evidence
                against Adkisson. Therefore, we conclude that trial counsel was not
                ineffective in this regard.
                             Fourth, Adkisson argued that trial counsel should have
                objected to the admission of photographs of the victim's body, the crime
                scene, himself post-arrest, and the victim with two children in his lap.
                Adkisson argued that the former were cumulative and unfairly prejudicial
                and the latter obscured the victim's criminal past. Counsel alone is
                entrusted with tactical decisions, Rhyne v. State, 118 Nev. 1, 8, 38 P.3d
                163, 167 (2002), such as when to object, and those decisions are "virtually
                unchallengeable absent extraordinary circumstances," Doleman v. State,
                112 Nev. 843, 848, 921 P.2d 278, 280-81 (1996). Adkisson did not show
                extraordinary circumstances warranting challenge to counsel's tactics or
                that counsel's objection would have led to a reasonable probability of a
                different outcome. See Strickland, 466 U.S. at 687-88.
                             Fifth, Adkisson argued that trial counsel should have
                requested a spoliation instruction because the investigation failed to
                preserve exculpatory evidence. Trial counsel raised this issue extensively
                in cross-examining police investigators and made this a prominent theme
                in arguing that the State failed to meet its burden. Trial counsel
                successfully proposed a jury instruction permitting the jury to consider
                whether certain tests that the police declined to perform would have been
                useful in determining guilt. Further, possession of the evidence that was

SUPREME COURT
     OF
   NEVADA
                                                     4
(0) 1947A en
                    not collected would not likely benefit Adkisson's defense theory: the spent
                    cartridge casings were found on the other side of the street and do not
                    support self-defense, Kofed admitted to firing the handgun in question at
                    the fleeing Adkisson's car, and Adkisson's assertion that the decedent fired
                    the handgun was not supported by any evidence and conflicts with
                    overwhelming evidence at trial. Adkisson did not show that trial counsel
                    was deficient on this issue or that he was prejudiced by the loss of this
                    evidence.   See Strickland, 466 U.S. at 687-88, 691; Daniels v. State, 114
                    Nev. 261, 267, 956 P.2d 111, 115 (1998).
                                Sixth, Adkisson argued that trial counsel provided ineffective
                    assistance by improperly advising Adkisson not to testify at trial. He
                    failed to demonstrate that his counsel's performance was deficient or that
                    he was prejudiced. The evidentiary hearing transcript showed that
                    counsel's reasons for advising Adkisson not to testify stemmed from
                    concern that his testimony would damage the defense's case. The district
                    court thoroughly canvassed Adkisson on his right to testify and informed
                    him that the decision to testify was his alone, and he declined to do so.
                    Trial counsel was not ineffective on this basis.
                                Seventh, Adkisson argued that trial counsel provided
                    ineffective assistance in failing to object to jury instructions 6 (malice), 10
                    (premeditation), and 34 (reasonable doubt). This court has upheld the
                    implied-malice language used in jury instruction 6 in Byford v. State, 116
                    Nev. 215, 232, 994 P.2d 700, 712 (2000), and the exact language of jury
                    instruction 34 in NRS 175.211 in Elvik v. State, 114 Nev. 883, 897-98, 965
                    P.2d 281, 290-91 (1998). And as Adkisson was convicted of second-degree
                    murder and not first-degree murder, he cannot establish prejudice as to



SUPREME COURT
        OF
     NEVADA
                                                           5
(0) 1947A    (er.
                 jury instruction 10. Trial counsel was not deficient in not objecting to
                 these proper instructions. See Strickland, 466 U.S. at 687-88. 2
                              Eighth, Adkisson argued that trial counsel failed to convey a
                 plea offer. During the evidentiary hearing, trial counsel discussed his
                 extensive plea negotiations with the State and how no plea offer was
                 made, and the prosecutor had a similar recollection of the proceedings.
                 The district court found trial counsel to be credible and that no offer was
                 made. See Lader, 121 Nev. at 686, 120 P.3d at 1166. The record confirms
                 that the defense requested an offer but does not show that a formal offer
                 ever arose from these requests, and no evidence supported Adkisson's
                 allegations that a plea offer existed or that he accepted a plea offer.
                 Adkisson failed to show that counsel's performance was deficient.          See
                 Strickland, 466 U.S. at 688.
                              Ninth, Adkisson argued that appellate counsel provided
                 ineffective assistance by failing to appeal the admissionS of each and every
                 instance of prior bad act evidence. Appellate counsel challenged the
                 admission of certain instances of prior bad act evidence on appeal, and this
                 court concluded that the admission of this testimony was not plain error.
                 Appellate counsel was not deficient in failing to challenge other similar
                 testimony. See Kirksey, 112 Nev. at 998, 923 P.2d at 1114; Hall v. State,
                 91 Nev. 314, 535 P.2d 797 (1975).
                              Tenth, Adkisson argued that appellate counsel provided
                 ineffective assistance by failing to challenge the district court's failure to
                 hold a hearing to determine admissibility under NRS 48.045 in admitting



                       2 We  reject Adkisson's contention that appellate counsel was
                 ineffective for not challenging jury instructions 6, 10, and 34 on appeal.


SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    e
                      instances of prior bad act evidence. See Petrocelli v. State, 101 Nev. 46, 51,
                      692 P.2d 503, 507 (1985), modified on other grounds by Sonner v. State,
                      112 Nev. 1328, 930 P.2d 707 (1996). The absence of a Petrocelli hearing
                      did not require reversal where, as here, the record showed that the prior
                      bad act evidence was admissible or where the result would be the same
                      absent the evidence. McNelton v. State, 115 Nev. 396, 405, 990 P.2d 1263,
                      1269 (1999). Given the affirmed admission of nearly equivalent evidence,
                      the overwhelming evidence against Adkisson's self-defense claim, and the
                      conceded fact that he shot the decedent, the outcome would be the same
                      absent this prior bad act evidence. See id.
                                  Eleventh, Adkisson argued that appellate counsel provided
                      ineffective assistance by failing to challenge the admission of
                      impermissible hearsay. Adkisson highlighted a brief exchange in which a
                      witness testified when asked to describe another witness's tone of voice:
                      "She was scared. She's a single mom. She has four kids." This testimony
                      did not relate an out-of-court statement admitted to prove the truth of the
                      matter asserted and therefore is not hearsay.             See   NRS 51.035.
                      Accordingly, this issue would not have had a reasonable probability of
                      success on appeal. See Kirksey, 112 Nev. at 998, 923 P.2d at 1114.
                                  Twelfth, Adkisson argued that cumulative error by counsel
                      compels relief. Assuming that more than one deficiency in counsel's
                      performance may be cumulated to show prejudice under Strickland, see
                      McConnell v. State, 125 Nev. 243, 259 n.17, 212 P.3d 307, 318 n.17 (2009),
                      because we have found only the Pet rocelli error for which Adkisson failed
                      to demonstrate prejudice, there is nothing to cumulate.




SUPREME COURT
        OF
     NEVADA
                                                            7
(0) 1947A    44a110
                                Having considered Adkisson's contentions and concluded that
                 they were without merit, we
                                ORDER the judgment of the district court AFFIRMED. 3



                                                               / AAA free,a;            , C.J.
                                                           Hardesty




                                                           Pickering


                 cc: Hon. David B. Barker, District Judge
                      Christopher R. Oram
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
                      Michael Dean Adkisson




                       3 Thiscourt will not consider claims for relief that were not raised in
                 the post-conviction petition for habeas corpus or considered by the district
                 court. See Davis v. State, 107 Nev. 600, 606, 817 P.2d 1169, 1173 (1991),
                 overruled on other grounds by Means v. State, 120 Nev. 1001, 103 P.3d 25
                 (2004). Therefore, we decline to consider arguments raised for the first
                 time in Adkisson's pro se brief.


SUPREME COURT
        OF
     NEVADA                                            8
10) 1947A    e